JUSTICE COOK, dissenting: I respectfully dissent. The statute under consideration limits the issuance of a private alarm contractor license to an individual with experience (three years out of the five years immediately preceding his application) “as a full-time supervisor, manager or administrator” of a licensed private alarm contractor. (Ill. Rev. Stat. 1991, ch. 111, par. 2664(c)(11)(B).) This statute is constitutionally suspect. (See People v. Johnson (1977), 68 Ill. 2d 441, 450, 369 N.E.2d 898, 903 (apprenticeship requirement in Illinois Plumbing License Law (Ill. Rev. Stat. 1973, ch. 1111/2, par. 116.36 et seq.) conferring upon licensed plumbers monopolistic right to instruct and control entry into trade declared invalid); see also Schanuel v. Anderson (7th Cir. 1983), 708 F.2d 316, 319 (professional qualifying tests and qualifications standards must bear a rational relationship to the skills necessary for the job).) The legislature may have hoped to resolve any constitutional infirmity by allowing the licensing of other individuals who, in the judgment of the Board, satisfy “standards of competence and experience.” (Ill. Rev. Stat. 1991, ch. 111, par. 2664(c)(11)(C).) The Board and the Director have made it clear in this case, however, that they do not consider anyone without private alarm contractor experience to be qualified. The Board has accordingly refused to exercise the discretion afforded it by section 14(c)(11)(C) of the Act. During oral argument in this court, the Director argued the license was denied because plaintiff did not have the necessary electrical experience. No such language appears in the Board’s decision, however, and it is by no means certain that even an electrical contractor with many years experience would be considered qualified by the Board under section 14(c)(llXC). According to the Board “all other candidates have been held to the same minimum standard,” i.e., the standard set by the statute: experience as a private alarm contractor. The Act provides that the Department “may” conduct an examination. (Ill. Rev. Stat. 1991, ch. 111, par. 2664(c)(12).) That provision is not found under section 14(cXll)(C), and apparently could be applied to any applicant, whether he has private alarm contractor experience or not. The Director refused to issue plaintiff a license under any conditions and did not suggest to the circuit court that she required any examination for those in plaintiff’s situation. The Director has twice refused to consider whether plaintiff “satisfies standards of competence and experience.” The circuit court was not required to continue to remand the case to the Director indefinitely and properly ordered the Director to grant plaintiff a license. We should affirm.